COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-09-293-CV

THE STATE OF TEXAS                                                APPELLANT

                                        V.

JOSEPH T. REED                                                      APPELLEE
                                    ----------

            FROM THE 30TH DISTRICT COURT OF WICHITA COUNTY

                                    ----------

              MEMORANDUM OPINION 1 AND JUDGMENT

                                    ----------

      We have considered appellant’s “Motion To Dismiss For Mootness.” It

is the court’s opinion that the motion should be granted; therefore, we dismiss

the appeal. See Tex. R. App. P. 42.3(a), 43.2(f); State Farm Mut. Auto Ins.

Co. v. Smith, No. 02-03-00046-CV, 2003 WL 22071455, at * 1 (Tex.

App.—Fort Worth Aug. 29, 2003, no pet.)(mem. op.).

      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                                 PER CURIAM

PANEL: LIVINGSTON, DAUPHINOT, and GARDNER, JJ.

DELIVERED: November 25, 2009



      1
           See Tex. R. App. P. 47.4.